Citation Nr: 1632803	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-16 188	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 17, 2012, for the grant of a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2015, the Board noted that the Veteran had appealed the effective date of his TDIU award that had been granted in an October 2012 rating decision, and remanded the case so that a statement of the case could be issued.  Of note, it appears that both a statement of the case and a timely substantive appeal had been filed with VA at the time of the remand, but for unknown reasons had presumably not been associated with the electronic claims file that was before the Board at the time of the remand.  As such, the Board clearly has jurisdiction over this issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran's March 2006 Application for Increased Compensation Based on Unemployability (Form 21-8940) indicates that he is 58 years old and that he was last employed in September 2004, as a laborer for a moving and storage company.  He reported on the form that his service-connected right lower and upper extremity disabilities (entire right side), back, knee and heart conditions prevent him from securing or following any substantially gainful occupation.  His August 2012 Form 21-8940 indicates that he was last employed in June 2010, as a laborer, but that he became too disabled to work in March 2005, due to his service-connected low back, cervical spine, degenerative arthritis and right knee disabilities.  

The Veteran essentially contends that he lost the ability to work, due to his service-connected disabilities, between September 2004 and March 2005, however; he worked intermittently after March 2005, the last time being June 30, 2010, which is when the Social Security Administration (SSA) determined that he was unemployable, due in part, to his service-connected back and knee disorders.  See July 2011 SSA Disability Determination, October 2012 notice of disagreement and May 2014 VA Form 9.  He has requested that his TDIU become effective as of June 30, 2010 which was the date he had last worked, and the date that the Social Security Administration (SSA) had found him to be disabled.  However, the Veteran does not qualify for TDIU on a schedular basis prior to September 17, 2012, as a matter of law; and, while a TDIU can be awarded on an extraschedular basis under 38 C.F.R.§ 4.16(b), the Board cannot consider such entitlement in the first instance.  38 C.F.R. § 4.16.  Instead, such a claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for the initial consideration of whether an extraschedular rating is warranted.  Bowling v. Principi, 15 Vet. App. 1 (2001).


Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU, prior to September 17, 2012, to the Director of VA's Compensation and Pension Services or the Under Secretary for Benefits, for consideration in accordance with 38 C.F.R. § 4.16(b) (2015).

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

